Browne, C. J.,
dissenting. — The title of the Act contains this provision, “and fixing a penalty for the violation oí this Act.”
Section 7 reads, “That any person violatirig any of the provisions of this Act shall be guilty of a misdemeanor and shall be punished as prescribed by law.”
The Act is a local or special law applicable only to Volusia County; it provides for the punishment of crime; it is therefore violative of the letter and spirit of Section 20, Article III of the Constitution.
I am not unmindful of the decision in Harper v. Galloway, 58 Fla. 225, 51 South. Rep. 226, which seeks to point out to the legislature how the prohibition in the constitution against local or special laws for the punishment of crime may be circumvented, nor of the case of Stinson v. State, 63 Fla. 42, 58 South. Rep. 722, where *321the artifice received judicial sanction, but as á minister of the constitution, “not of the letter, but of the Spirit-* for the letter killeth, but the Spirit giveth life,” I cannot approve of a doctrine that permits that sacred instrument to be evaded by indirection.
I think the Act also offends against Section 16 of Article III, in that the most vital part of the Act, — the very part attacked in the habeas corpus proceeding, is not stated in the title, which is as follows:
“AN ACT defining what are improved highways in the County of Volusia in the State of Florida; making regulations for the protection of said highways; prescribing the weight of vehicles that may be used and the speed at which they may be operated on said highways, and fixing a penalty for the violation of this Act.”
Nowhere in the title is the legislature or the public notified that the power to make rules and regulations that shall have the force and effect of criminal statutes is delegated' to the County Commissioners.